| L Le

 

Case 1:18-cv-10595-ER Document 54 Filed 01/18/19 Page 1 of 2

2019 JAN 18 PM 1:38
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

ROBERT G. LOPEZ, an individual,
Plaintiff,

)
)
)
)
v. ) Civil Action No. 18 CV 10595 (ER)
)
TRUE RELIGION SALES, LLC, )
CHARI&CONYC, LLC, )
PROJECT SOCIAL T, LLC, )
BOWERY APPAREL, LLC, )
PINT SIZE INK, INC., )
SPEEDY ROMEO, LLC )
URBAN OUTFITTERS, INC., )
ALIFE HOLDINGS, LLC, )
THE ENDURANCE INTERNATIONAL )
GROUP, INC., )
FOX AND JANE LLC, )
SQUARESPACE, INC. )
DEPOP, INC., and )
CONBODY, INC. )
)

)

 

Defendants.

STIPULATION OF DISMISSAL

IT IS HEREBY STIPULATED by Plaintiff, Robert G. Lopez, that the above captioned
action is hereby dismissed with prejudice ONLY as to Defendant Depop, Inc. and without Court

cost or fees to any party against the other.

The case shall remain against the other named Defendants to the above action.
Case 1:18-cv-10595-ER Document 54 Filed 01/18/19 Page 2 of 2

Dated: January \¥_, 2019

ROBERT G. he
Avaat

Robert G. Lopez [)
Pro Se Plaintiff

230 Clinton Street — Apt. #11C
New York, New York 10002
(917) 868-1698

SO ORDERED:

 

US.D.J.
